       Case 3:18-cv-00852-DPJ-FKB Document 9 Filed 12/20/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

CRYESHA MCDONALD and                                                                PLAINTIFFS
CHANTAL LEWIS, on behalf of themselves
and all others similarly situated

VS.                                               CIVIL ACTION NO. 3:18-cv-852-DPJ-FKB

TRUSTMARK NATIONAL BANK                                                            DEFENDANT


      TRUSTMARK NATIONAL BANK’S MOTION TO DISQUALIFY COUNSEL


       Subject to and without waiving any of its available defenses, including but not limited to

such defenses under Fed. R. Civ. P. 12(b) and 8(c), Defendant Trustmark National Bank

(“Trustmark”) requests that the Court disqualify Attorneys Jeffrey Kaliel (“Kaliel”) and Sophia

Gold (“Gold”) of the Washington, DC law firm Kaliel, PLLC from participating as counsel

because Attorneys Kaliel and Gold made an unauthorized appearance.

       The Plaintiffs’ Complaint [Doc. 1] shows that it was submitted by Attorney Christopher

J. Weldy, who is licensed to practice in Mississippi, but also by Attorneys Kaliel and Gold, who

are not licensed to practice in Mississippi and have not been admitted to practice pro hac vice.

As set forth in Trustmark’s accompanying Memorandum in Support of this Motion to Disqualify,

Attorneys Kaliel and Gold have entered an unauthorized appearance in this Court in violation of

Local Rule 83.1(d), for which the penalty is mandatory disqualification. See In re Williamson,

838 So. 2d 226, 235 (Miss. 2002); Reech v. Sullivan, 2018 WL 1698303, at *2–3 (S.D. Miss.

Apr. 5, 2018); Isom v. Valley Forge Ins. Co., 2016 WL 4183315, at *2 (S.D. Miss. Aug. 5,

2016), aff’d, 716 F. App’x 280, 288 (5th Cir. 2017).
       Case 3:18-cv-00852-DPJ-FKB Document 9 Filed 12/20/18 Page 2 of 3



       For the reasons discussed in Trustmark’s accompanying Memorandum in Support,

Trustmark requests that the Court disqualify Attorneys Kaliel and Gold from participating as

counsel. Trustmark requests such other and further relief as the Court deems just and appropriate.

       Dated: December 20, 2018

                                             Respectfully submitted,

                                             TRUSTMARK NATIONAL BANK

                                             By:    s/ R. David Kaufman
                                                    R. David Kaufman
                                                    One of the Attorneys for Defendant


OF COUNSEL:

BRUNINI, GRANTHAM, GROWER & HEWES, PLLC

R. David Kaufman (MS Bar No. 3526)
William Trey Jones, III (MS Bar No. 99185)
M. Patrick McDowell (MS Bar No. 9746)
Cody C. Bailey (MS Bar No. 103718)
Jacob A. Bradley (MS Bar No. 105541)

The Pinnacle Building, Suite 100
190 East Capitol Street (39201)
Post Office Drawer 119
Jackson, Mississippi 39205
Telephone: (601) 948-3101
Facsimile: (601) 960-6902

dkaufman@brunini.com
tjones@brunini.com
pmcdowell@brunini.com
cbailey@brunini.com
jbradley@brunini.com




                                                2
        Case 3:18-cv-00852-DPJ-FKB Document 9 Filed 12/20/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I, R. David Kaufman, hereby certify that on December 20, 2018, I electronically filed the

foregoing document with Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.

                                                        s/ R. David Kaufman
                                                        R. David Kaufman, MS Bar No. 3526
                                                        One of the Attorneys for Defendant




                                                   3
